Citation Nr: 1538424	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-33 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to April 1993, with additional service in the Reserves.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 (initial) and May 2011 (following the submission within one year of new and material evidence) rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his active service.
 
2.  The Veteran has tinnitus related to bilateral hearing loss and his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims his current bilateral hearing loss disability results from noise trauma he experienced during active duty service.  His DD 214 reflects that his military occupational specialty (MOS) while on active duty was Electrician's Mate, and he stated, in his August 2009 claim, that he worked in the engine room aboard the U.S.S. Ingraham.  A September 1991 hearing conservation data form confirms that the Veteran was working in the engine room of the U.S.S. Ingraham; exposure to acoustic trauma is conceded.  

On April 1989 audiometric testing at entry to service, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
5
LEFT
20
20
25
15
5

On August 1990 audiometric testing during active service, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
10
5
LEFT
20
25
25
15
10

On September 1991 audiometric testing during active service, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
20
20
LEFT
25
30
30
25
20

On September 1992 audiometric testing during active service, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
5
LEFT
20
25
25
20
15
On August 1999 audiometric testing (included as the reference audiogram in a January 2009 Navy Research hearing conservation data form), audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
10
5
LEFT
20
25
25
15
10

On January 2009 Navy Reserves audiometric testing, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
35
LEFT
20
25
30
45
45

On May 2009 private examination, the Veteran reported that he had failed hearing tests over the last several years, had difficulty hearing conversations and the television, and had loud ringing in the ears.  Audiometry revealed that puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
50
LEFT
25
30
35
55
55

(Speech recognition ability was tested, but the private examiner did not specify what test was used.  See 38 C.F.R. § 4.85 (noting that the Maryland CNC speech discrimination test must be used for VA rating purposes.))  The private examiner diagnosed mild to moderate down-sloping bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was most likely secondary to genetics and acoustic trauma.  

The private examiner also provided a September 2009 nexus statement, in which he reiterated his diagnosis and, noting the Veteran's exposure to acoustic trauma in service and the degradation in hearing acuity since 1989, opined that the hearing loss was more likely than not caused by the acoustic trauma in service.

On April 2010 VA examination, audiometry revealed that puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
40
LEFT
20
30
35
45
55

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild to moderate high frequency sensorineural hearing loss in the right ear and mild to moderately-severe sensorineural hearing loss in the left ear.  The examiner noted the Veteran's history of acoustic trauma in service.  The examiner opined that the Veteran's tinnitus was as likely as not due to the same causative factors as his hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to active duty service because his history did not suggest that acoustic trauma in service was the sole causative factor.  

On May 2011 VA examination, audiometry revealed that puretone thresholds were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
45
45
LEFT
25
25
40
50
50

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The examiner diagnosed normal to moderate sensorineural hearing loss, bilaterally.  The examiner noted the Veteran's history of acoustic trauma in service.  The examiner opined that the Veteran's tinnitus was as likely as not due to the same causative factors as his hearing loss or was secondary to his hearing loss.  The May 2011 VA examiner also opined that the Veteran's hearing loss and tinnitus could not be attributed solely to his active duty service, noting that hypertension (for which the Veteran takes medication) and aging were other known causes for hearing loss and tinnitus.  

The current hearing loss shown includes auditory thresholds of 40 decibels or greater in several of the measured frequencies, bilaterally, as well as auditory thresholds of 26 or greater in at least three of the measured frequencies, also bilaterally; bilateral hearing loss disability for VA purposes is conceded.  What remains to be determined is whether the diagnosed hearing loss disability is related to the Veteran's active service.    

The Board notes that there is medical evidence of record both in support of, and weighing against, a finding that the Veteran's hearing loss and tinnitus are related to his active duty service.  The Veteran's private audiologist provided a positive nexus opinion clearly linking the Veteran's hearing loss to his active duty service.  The two VA opinions linked the Veteran's hearing loss to his tinnitus, either as due to the same causative factors or on a secondary basis.  While the Board acknowledges that the two VA examiners ultimately provided negative opinions on the matters, both opinions were premised on a finding that acoustic trauma in service was less likely than not the sole cause of the disabilities in question.  The Board notes that the nexus element of service connection requires only a causal relationship, not a sole causal relationship (in isolation).  Furthermore, by stating that noise exposure in service was not the sole cause of the Veteran's hearing loss/tinnitus, the VA examiners impliedly opined that noise exposure was a cause of the Veteran's current hearing loss/tinnitus disabilities.  Thus, the Board finds that the VA medical opinions are, essentially, positive nexus opinions with respect to whether the Veteran's active service contributed to his hearing loss.
   
As such, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the medical evidence of record supports a finding that the Veteran's tinnitus is related to his hearing loss, the Board finds that service connection for tinnitus is also warranted.


ORDER

Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


